IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                    OFFICE OF THE SPECIAL MASTERS
                                               No. 12-439V
                                            Filed: July 3, 2013

*******************************************************
MARGARET ROUSE,                                       *
Daughter and Executrix of the Estate of,              *
HENRY SUNDERMEYER,                                    *
                               Petitioner,            *              Stipulation; Trivalent Influenza Vaccine;
                                                      *              Significantly Aggravated COPD; Death
                       v.                             *
                                                      *
SECRETARY OF THE DEPARTMENT OF                        *
HEALTH AND HUMAN SERVICES                             *
                               Respondent.            *
*******************************************************

Thomas Gallagher, Esq., Gallagher Law Firm, Somers Point, NJ, for petitioner.
Linda Renzi, Esq., US Dept. of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

Vowell, Special Master:

        Margaret Rouse [“petitioner”] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on behalf Henry Sundermyer [“vaccinee”] on
July 9, 2012. Petitioner alleges that a flu vaccine administered on January 18, 2011,
significantly aggravated the vaccinee’s underlying COPD and other pulmonary
conditions and that the vaccinee subsequently died as a result of this alleged vaccine-
related injury. See Stipulation, filed July 2, 2013, at ¶¶ 2, 4.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
        Respondent denies that influenza vaccine significantly aggravated any pre-
existing condition of the vaccinee and denies that the vaccination caused any other
injury or is the cause of the vaccinee’s death. Stipulation at ¶ 6. Nevertheless, the
parties have agreed to settle the case. On July 2, 2013, the parties filed a joint
stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to pay petitioner:

        A lump sum of $60,000.00 in the form of a check payable to petitioner, as
        conservator/legal representative of Henry Sundermyer’s estate. This
        amount represents compensation for all damages that would be available under
        § 300aa-15(a).

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                s/ Denise K. Vowell
                                Denise K. Vowell
                                Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.